Citation Nr: 1821770	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1976 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky finding that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a nervous condition (also claimed as a mental condition/disorder).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2016.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in October 2017.  At that time, the claim for service connection for an acquired psychiatric disorder was reopened and remanded for additional development.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

An acquired psychiatric disorder, currently diagnosed as paranoid schizophrenia, was not present in service or until years thereafter and is not etiologically related to any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid schizophrenia, was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to stressful events that occurred during military service.  The Veteran has reported several in-service events to account for his psychiatric disability, to include his service in South Korea, an increased use of alcohol, his assault by two other soldiers, and an incident in 1977 when his girlfriend in Korea had an abortion.  The Veteran has also reported the onset of depression, paranoia, and hearing voices during military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes a current disability; VA and private treatment records document consistent diagnoses of schizophrenia and/or schizoaffective disorder dating from 1995, as well as findings of polysubstance dependence.  A March 2017 VA neuropsychologist confirmed the diagnosis of paranoid schizophrenia and this condition was also diagnosed upon VA examination in November 2017.

The Board also finds that an in-service injury is present.  Service records are negative for complaints or treatment for a psychiatric disorder, but document numerous instances of behavioral problems and disciplinary actions during active duty.  The Veteran was issued non-judicial punishment under Article 15 of the Uniform Code of Military Justice on four occasions between February 1977 and May 1977.  In May 1977, he was recommended for an unsuitability discharge under Chapter 13, Army Regulation 635-200 because of "complete apathy toward military service and his complete recalcitrance toward rehabilitation efforts and transfers."  The DD-214 and information provided by the Veteran in a July 2012 statement also indicate that he was discharged due to a personality disorder under  Army Regulation 635-200, paragraph 5-13b(3), though the February 1977 separation examination showed the Veteran was psychiatrically normal at discharge.  However, the Board will resolve any doubt in favor of the Veteran and finds that his behavioral issues and basis of discharge satisfy the requirement of an in-service injury.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Service records are negative for any findings or treatment for an acquired psychiatric disorder.  Although the Veteran reports that his symptoms of schizophrenia began during active duty, service records do not contain any evidence of psychiatric symptoms.  The Veteran was also psychiatrically normal at the February 1977 separation examination and denied experiencing any mental health symptoms on the accompanying report of medical history.  The DD-214, "Report of Separation from Active Duty," provides that the Veteran was discharged due to unsuitability and because of a personality disorder, but this designation appears administrative in nature and is not supported by any medical finding.  A VA examiner who reviewed the claims file in November 2018 concluded that the notation regarding a personality disorder was merely the opinion of one individual speculating as to the cause of the Veteran's repeated AWOLs and disrespectful behavior.  In any event, personality disorders are congenital or developmental defects and are not considered diseases or injuries capable of service connection.  38 C.F.R. § 3.303(c).  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic psychiatric disability during active duty service. 

Post-service records also weigh against the claim for service connection and indicate that the Veteran's psychiatric treatment began in the late 1980s, approximately 10 years after discharge.  The earliest available VA and private treatment records documenting treatment for a psychiatric condition date from March 1993 when the Veteran was seen at a private mental health facility requesting medication.  At that time, the Veteran reported experiencing auditory hallucinations.  Two years later, in October 1995, the Veteran was admitted to a different private facility for schizoaffective disorder and substance dependency and reported a history of mental health treatment beginning in 1987 following a suicide attempt.  More recently, a VA neuropsychologist determined that the Veteran's mental health symptoms likely emerged during the early-mid 1980s, though the Veteran was not a reliable historian regarding the onset of his condition.  These statements and findings date the onset of a chronic disability to several years after the Veteran's discharge from active duty.  This evidence also weighs against a finding that the Veteran manifested psychosis within the year after his discharge from active duty to allow for service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§  3.307 and 3.309
There is also no competent medical evidence in support of the claim.  The only medical opinion of record addressing the etiology of the Veteran's acquired psychiatric disorder is that of the November 2017 VA examiner who provided an opinion against service connection.  After reviewing the complete claims file, including the Veteran's lay statements, the examiner concluded that the Veteran's diagnosed schizophrenia did not have its onset during service and was not related to any incident of active duty.  The examiner's opinion was based on the lack of documentation of psychiatric difficulties until 10 years after service, the nature of the Veteran's condition, and the Veteran's description of stressful events in service, which were characterized as a type not likely to trigger psychotic symptoms.  The examiner's conclusions are based on a full and accurate review of the facts in this case and are accompanied by a well-reasoned and explained rationale.  The November 2017 VA medical opinion is therefore entitled to significant appropriate weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed)

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether the Veteran's reports of continuous psychosis since service are a sufficient basis for an award of service connection.  To the extent the Veteran reports symptoms of psychiatric illness not associated with psychosis, the Board will determine whether these statements support service connection under 38 C.F.R. § 3.303(d).  

The Veteran contends that he experienced the onset of mental health symptoms such as hallucinations, paranoia, and depression, during service that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of continuous psychiatric symptoms since service are not credible in light of the contents of the service and post-service treatment record.

As noted above, service records are negative for evidence of mental health symptoms.  The Veteran has occasionally reported seeing a counselor for mental health complaints during service, but review of the service records is negative for any such treatment.  The Veteran's reports of in-service psychiatric problems are also at odds with his given history at the February 1977 separation examination which was negative for mental health complaints and psychosis.  An inconsistent history was also provided in the context of post-service medical care.  The earliest records of mental health treatment, dating from the 1990s, document the Veteran's statements that he began to experience symptoms and seek treatment in the 1980s, several years after active duty.  However, more recent records of treatment at the VA Medical Center (VAMC), detail the Veteran's history of symptoms and treatment beginning during military service.  The March 2017 VAMC neuropsychology examination also determined that the Veteran as an unreliable historian with a disorganized thought process and worsening memory difficulties.  Based on the inconsistency of the Veteran's reported history, as well as the findings of memory problems and a thought disorder, the Board finds that his reports of continuous psychiatric symptoms since service are not credible and are clearly outweighed by the competent medical evidence against the claim. 

The Board has considered the Veteran's statements connecting his acquired psychiatric disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his psychiatric disorder to service are outweighed by the other evidence against the claim, including the medical opinion of the November 2017 VA examiner. 

In sum, although the Board finds that a current disability and an in-service injury are present in this case, the evidence weighs against a finding of an in-service chronic disability related to that injury.  In addition, the weight of the competent evidence, including the service treatment records and November 2017 VA medical opinion, is against a nexus between the current acquired psychiatric disorder and the Veteran's in-service injury.  The Board has also considered the Veteran's reports of continuous symptoms since service, but finds they are not credible and are of no probative value.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


